 

a

Oo FOF NN HD MN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

27.

28

FAILED
IN THE UNITED STATES DISTRICT COURT FOR THE NOV 15 2019

|, CLERK,
EASTERN DISTRICT OF CALIFORNIA EASTERN bistay¢S7RICT count
. . } p LIFORNIA

DEPUTY CLEAK :

UNITED STATES OF AMERICA, CASE NO. 1:19-MJ-00191-BAM
Plaintiff, ORDER TO UNSEAL ARREST WARRANT

CESAR PENA

Defendants.

 

 

 

 

Pursuant to the motion by the United States, IT IS HEREBY ORDERED that the Complaint filed

on October 7, 2019, be unsealed and become public record.

DATED: / | Ss GF

 
 
 

 

HON. STANLEY A-BOONES—
S. MAGISTRATE JUDGE

- MOTION AND PROPOSED ORDER TO UNSEAL

 
